Order entered September 18, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-00454-CR

                         EX PARTE WILLIAM THOMAS NICHOLAS JR.

                         On Appeal from the County Criminal Court No. 10
                                      Dallas County, Texas
                             Trial Court Cause No. MC15-A-0588-L

                                           ORDER
       The Court GRANTS the State’s September 18, 2015 motion to extend time to file its

brief. We ORDER the State to file its brief by Monday, October 12, 2015. No further

extensions will be granted.

       We DENY as moot the State’s September 17, 2015 motion to extend time to file its brief.

       The appeal will be submitted without argument on NOVEMBER 6, 2015 to a panel

consisting of Justices Bridges, Francis, and Myers. See TEX. R. APP. P. 31.

       We DIRECT the Clerk to send copies of this order to William Thomas Nicholas and to

counsel for the State.

                                                      /s/   ADA BROWN
                                                            JUSTICE